Wade, C. J.
'Hone of the grounds of the motion for a new trial being argued in the brief of counsel for the plaintiif in error, they will be treated as abandoned. The general statement in the brief, that the plaintiff in error contends “that it was error not to grant a new trial *82on each and every ground of the original and amended motion for a new trial,” is not sufficient to change this well-established rule of practice. Pelham Phosphate Co. v. Daniels, 21 Ga. App. 549 (94 S. E. 846), and the numerous cases there cited.
Decided March 15, 1918.
Complaint; from Wilcox superior court—Judge Crum. May-19, 1917.
M. B. Gannon, Max E. Land, for plaintiff in error.
Ilal Lawson, contra.

Judgment affirmed.


Jenhins and Luhe, JJ., concur.